Citation Nr: 0014810	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, Raul Correa-Grau, M.D., and Jose Juarbe-Ortiz, 
M.D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) which denied 
service connection for an acquired psychiatric disability to 
include post-traumatic stress disorder (PTSD).  In May 1995, 
the veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In October 1996, the 
veteran was again afforded a hearing before a VA hearing 
officer.  In October 1997, the Board denied service 
connection for PTSD.  In July 1999, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
the veteran's claim to the Board for additional action which 
included requesting treatment record from a Dr. Huabert.  

In February 2000, the Board remanded the veteran's claim to 
the RO for additional action which included obtaining Dr. 
Huabert's treatment records for incorporation into the 
record.  In a March 2000 written statement, the veteran 
indicated that his treating psychiatrist's name was actually 
Jose A. Juarbe-Ortiz, M.D., rather than "Dr. Huabert" and 
forwarded an undated written statement from Dr. Juarbe-Ortiz.  
The veteran has been represented throughout this appeal by 
the Puerto Rico Public Advocate for Veterans Affairs.  


REMAND

A review of the claims file does not reflect that the RO 
requested that Dr. Juarbe-Ortiz submit copies of all clinical 
documentation associated with his treatment of the veteran 
for incorporation into the record.  Accordingly, this case is 
REMANDED for the following action:

1.  Upon receipt of the appropriate 
release, the RO should contact Jose A. 
Juarbe-Ortiz, M.D., and request that he 
forward copies of all available clinical 
documentation pertaining to his treatment 
of the veteran for incorporation into the 
record.  If Dr. Juarbe-Ortiz does not 
have records concerning the veteran, that 
fact should be noted by him.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  

The Board is aware that the letter provided by Dr. Juarbe-
Ortiz may give the impression that there are no treatment 
records, however, he does not state that there are no 
treatment records.  In essence, the recent letter from Dr. 
Juarbe-Ortiz is similar to his testimony.  However, in the 
decision of the Court, it was noted that the veteran stated 
that he saw him when I don't feel well or when I need 
medication.  In view of the order of the Court, a clear 
statement is needed for the record.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for additional development of the record.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


